DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 4, line 16: It is suggested that “Each plate have” should read --Each plate has--.
Page 4, line 18: It is suggested that “secure each the bracket members” should read --secure each of the bracket members--
Page 4, line 20: It is suggested that “could also be switch” should read --could also be switched--
Page 4, line 20: It is suggested that “that the bracket member 5, 8 are” should read --that the bracket member 5, 8 is--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “downward position” in claim 1, line 6 renders the claim indefinite. It is unclear to what the “downward position” is in relation; is this the position in which pouring occurs? It is recommended 
The phrase “is deflected” in claim 1, line 6 is confusing and does not clearly indicate what is being deflected. From the claim language, it would appear that the bucket is being deflected. It is thought that what is intended to be deflected is the apron.
The phrase “by a pour within” in claim 1, line 6 renders the claim indefinite, as such phraseology would indicate that something is being poured into the bucket, instead of being poured out of the bucket. It is suggested that the language be changed to read --by a pour from said bucket-- or something similar in nature, to clarify that the pour is leaving the bucket and causing the apron to be deflected.
The phrase “moves to an upward position” in claim 1, line 7 is also not understood. It appears from the claim language that the upward position is also a position in which pouring out of the bucket is to occur. It should be clarified in which position pouring is occurring while the apron is in use.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The recitation in claim 1 of a splash guard for a power buggy including a pair of bracket members for attachment to a bucket of the power buggy, where the bracket members upstand vertically over a top edge of the bucket, a rod for being inserted into the bracket members and an apron for attachment to the rod, where the apron partially covers the bucket when the bucket is in a downward pouring position and as the bucket moves to an upward position the apron is deflected by a pour of contents from the bucket so that the apron directs the pour over a front of the bucket is not taught nor fairly suggested by the prior art of record.
Claims 2-8 are allowable because they are dependent on claim 1.

Claims 10-18 are allowable because they are dependent on claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Linner (DE 102014016029) discloses a flexible cover for a wheelbarrow. KR 200399493 discloses a flexible cover for a bucket on a concrete mixing vehicle. Boulton discloses a power buggy with a bucket that moves between an upward position and a pouring position. Jeon Pung (KR 101617102) discloses a flexible cover with brackets on a bucket on a concrete mixing truck. Maxon Jr. (US Pat 2,674,489) discloses a dump truck having a bucket that has a baffle across the bucket to control movement of the contents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571) 272-9415. The examiner can normally be reached Tues-Thurs 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/VERONICA MARIE SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        

/Joseph D. Pape/Primary Examiner, Art Unit 3612